    Case: 1:20-cv-03333 Document #: 64 Filed: 09/15/21 Page 1 of 6 PageID #:754




                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 AUDREY PHILLIPS,                                             )
                                                              )
                                           Plaintiff,         )    20 C 3333
                                                              )
                             vs.                              )    Judge Gary Feinerman
                                                              )
 UNITED AIRLINES, INC.,                                       )
                                                              )
                                         Defendant.           )

                             MEMORANDUM OPINION AND ORDER

       Audrey Phillips brought this suit under Title VII of the Civil Rights Act of 1964, 42

U.S.C. § 2000e et seq., against her former employer, United Airlines, Inc., alleging race

discrimination, sex discrimination, and retaliation for reporting discrimination. Doc. 1. With

discovery concluded, United moves for summary judgment on all claims. Doc. 47.

       United hired Phillips, a Black woman, as an information technology project manager in

September 2017. Doc. 55 at ¶ 7; Doc. 61 at ¶¶ 1, 10. Phillips reported to Jeffrey Skains.

Doc. 61 at ¶ 1. In mid-2018, Skains conducted an evaluation of Phillips’s performance in which

he praised her as “doing a great job managing the project team and her IT counterparts.” Id. at

¶ 7. Skains also identified areas for improvement, including Phillips’s “very direct

communication style.” Doc. 55 at ¶ 15. At the end of 2018, Skains and his supervisor, Terri

Zurek, conducted a performance review in which Phillips received an overall rating of “partially

meets expectations.” Id. at ¶ 34. Skains placed Phillips on a “Performance Improvement Plan.”

Doc. 61 at ¶ 27. In Spring 2019, Skains recorded that Phillips was partially meeting the

Performance Improvement Plan goals. Doc. 55 at ¶ 56. In mid-2019, Skains, in consultation

with Zurek, decided to terminate Phillips’s employment. Doc. 55 at ¶ 59.




                                                1
    Case: 1:20-cv-03333 Document #: 64 Filed: 09/15/21 Page 2 of 6 PageID #:755




         As to the sex discrimination and retaliation claims, United argues that Phillips does not

adduce evidence sufficient to create a genuine factual dispute as to whether there was a causal

connection between either her sex or any protected activity, on the one hand, and United’s

decision to terminate her, on the other. Doc. 49 at 6-10, 12-13. Phillips does not respond to

those arguments, Doc. 57, thereby forfeiting her sex discrimination and retaliation claims. See

Nichols v. Mich. City Plant Plan. Dep’t, 755 F.3d 594, 600 (7th Cir. 2014) (“The non-moving

party waives any arguments that were not raised in its response to the moving party’s motion for

summary judgment.”); Keck Garrett & Assocs. v. Nextel Commc’ns, Inc., 517 F.3d 476, 487 (7th

Cir. 2008) (“Nextel specifically requested summary judgment on the quantum meruit claim.

Keck Garrett, however, did not defend that claim in its reply to Nextel’s motion for summary

judgment. By failing to present its argument to the district court, Keck Garrett abandoned its

claim.”); Salas v. Wis. Dep’t of Corr., 493 F.3d 913, 924 (7th Cir. 2007) (“[A] party forfeits any

argument it fails to raise in a brief opposing summary judgment.”); Witte v. Wis. Dep’t of Corr.,

434 F.3d 1031, 1038 (7th Cir. 2006) (“By failing to raise [an argument] in his brief opposing

summary judgment, [the plaintiff] lost the opportunity to urge it in both the district court and this

court.”), overruled on other grounds by Hill v. Tangherlini, 724 F.3d 965, 967 n.1 (7th Cir.

2013).

         Phillips’s three-page opposition brief, Doc. 57, responds, just barely, to United’s

argument for summary judgment on her race discrimination claim, Doc. 49 at 6-10. Under the

framework set forth in Ortiz v. Werner Enterprises, Inc., 834 F.3d 760 (7th Cir. 2016), a Title

VII claim survives summary judgment if the plaintiff presents evidence that, considered as a

whole, would allow a reasonable jury to find that her protected characteristic or activity caused

the adverse employment action. Such evidence can include facts showing “that similarly-




                                                  2
    Case: 1:20-cv-03333 Document #: 64 Filed: 09/15/21 Page 3 of 6 PageID #:756




situated employees outside the protected class received systematically better treatment.” Boss v.

Castro, 816 F.3d 910, 917 (7th Cir. 2016). United focuses its arguments on the McDonnell

Douglas burden-shifting framework, Doc. 49 at 6-11, but that framework is just one way that the

record can enable a reasonable jury to find discrimination. See Volling v. Kurtz Paramedic

Servs., Inc., 840 F.3d 378, 383 (7th Cir. 2016) (noting that McDonnell Douglas provides “a

common, but not exclusive, method of establishing a triable issue of intentional discrimination”)

(internal quotation marks omitted). The court therefore must not limit its analysis to McDonnell

Douglas, but rather “must consider the evidence as a whole in deciding whether to grant

summary judgment.” Terry v. Gary Cmty. Sch. Corp., 910 F.3d 1000, 1004-05 (7th Cir. 2018).

       Considering the record as a whole, Phillips has adduced sufficient circumstantial

evidence of disparate treatment to save her race discrimination claim from summary judgment.

In a declaration submitted with her opposition, Phillips avers that Skains did not “criticize[] or

discipline[]” two of her South Asian male colleagues, Ramesh Kumar and Sheetal Jihram (also

referred to by United as Sheethal Jayaran, Doc. 60 at 9 n.1), despite their poor performance.

Doc. 58 at ¶ 17. Phillips further avers that Skains publicly criticized her, placed her on the

Performance Improvement Plan, and ultimately fired her “for failings that … were far less

significant than the failings that [Skains] attributed to [Kumar].” Id. at ¶ 16. Specifically,

although Kumar had failed to complete major tasks on a project, which Skains characterized as

“in distress” when he reassigned it to Phillips, id. at ¶¶ 5, 6, Phillips was blamed for problems

that arose after the project was completed, id. at ¶ 9. Similarly, Phillips avers that Jihram

“disrupted” her project while she was on vacation, but that Skains “never criticized or

disciplined” him. Id. at ¶ 6. Additionally, Phillips avers that her Performance Improvement Plan

mentor advised her “on how to be less ‘Black’ and to avoid culturally offending” Skains. Id. at




                                                  3
    Case: 1:20-cv-03333 Document #: 64 Filed: 09/15/21 Page 4 of 6 PageID #:757




¶ 19. This evidence suffices to raise a genuine fact dispute over whether Phillips’s race caused

her termination. See Humphries v. CBOCS W., Inc., 474 F.3d 387, 406 (7th Cir. 2007) (holding

that evidence of the employer’s differential treatment of another employee who committed

similarly wrongful conduct warranted the denial of summary judgment because the other

employee had the same position, duties, supervisor, and ultimate decisionmaker as the plaintiff),

aff’d on other grounds, 553 U.S. 442 (2008).

       United argues that much of Phillips’s declaration as inadmissible under the “sham

affidavit” rule. “A ‘sham affidavit’ is an affidavit that is inadmissible because it contradicts the

affiant’s previous testimony … unless the earlier testimony was ambiguous, confusing, or the

result of a memory lapse.” Cook v. O’Neill, 803 F.3d 296, 298 (7th Cir. 2015). United fails to

identify a direct conflict between Phillips’s deposition testimony and material averments in her

declaration. Instead, United’s primary argument is that Phillips offered more detail on certain

subjects in her declaration than when she was questioned about those subjects at her deposition.

Doc. 61 at ¶¶ 4-6, 29-35, 37. But the fact that a party provides more detail in a declaration than

at her deposition, without more, does not subject the declaration to the sham affidavit rule. See

Cook, 803 F.3d at 298 (“[The] affidavit was amplification rather than contradiction, and so was

not within the ‘sham’ exclusionary rule.”). Phillips’s declaration is therefore properly considered

as part of her summary judgment opposition. See United States v. Funds in the Amount of

$271,080, 816 F.3d 903, 908 (7th Cir. 2016) (holding that the sham affidavit rule did not apply

where “there [were] no ‘contradictions so clear that the only reasonable inference was that the

affidavit was a sham designed to thwart the purposes of summary judgment’”) (quoting Castro v.

DeVry Univ., Inc., 786 F.3d 559, 571 (7th Cir. 2015)).




                                                  4
    Case: 1:20-cv-03333 Document #: 64 Filed: 09/15/21 Page 5 of 6 PageID #:758




       United also argues that the material assertions in Phillips’s declaration are inadmissible

because they are conclusory, are not made on personal knowledge, or are hearsay. Doc. 60 at 8-

10; Doc. 61 at ¶¶ 29-33. Those arguments are meritless as well. The declaration in pertinent

part is not conclusory, but instead contains sufficient observations made from Phillips’s personal

knowledge to satisfy Civil Rule 56(c)(4) and Evidence Rule 602. See Visser v. Packer Eng’g

Assocs., Inc., 924 F.2d 655, 659-60 (7th Cir. 1991) (en banc) (explaining that testimony “in a

civil rights case to racial slurs or acts of discrimination … is admissible because it is based on

observation and other grounds of personal knowledge”). As for the portions of the declaration

pertaining to the statements made by Phillips’s Performance Improvement Plan mentor

instructing her on how to be “less Black,” Doc. 58 at ¶¶ 13-14, 19, those statements are not

offered for the truth of the matter asserted and therefore are not hearsay. See Fed. R.

Evid. 801(c)(2); see Baines v. Walgreen Co., 863 F.3d 656, 662-63 (7th Cir. 2017) (holding that

a command to a subordinate employee was not hearsay); Luckie v. Ameritech Corp., 389 F.3d

708, 716 (7th Cir. 2004) (holding that a statement offered to show the state of mind of a

supervisor at the time she evaluated an employee was not hearsay). In any event, out-of-court

statements made by a defendant’s employee involved in the process leading up to an

employment decision are not hearsay even if offered for the truth of the matter asserted, as

Evidence Rule 801(d)(2)(D) excludes from the hearsay rule a “statement … offered against the

opposing party [that] … was made by the party’s agent or employee on a matter within the scope

of that relationship and while it existed.” Fed. R. Evid. 801(d)(2)(D); see Makowski v.

SmithAmundsen LLC, 662 F.3d 818, 823 (7th Cir. 2011) (holding that because “[t]he plaintiff’s

manager was involved in the decisionmaking process affecting the employment action … her




                                                  5
    Case: 1:20-cv-03333 Document #: 64 Filed: 09/15/21 Page 6 of 6 PageID #:759




statement [was] an admission under Rule 801(d)(2)(D)” and thus admissible at summary

judgment); Simple v. Walgreen Co., 511 F.3d 668, 672 (7th Cir. 2007) (similar).

       In sum, a reasonable jury could conclude on the summary judgment record that Phillips

was terminated because of her race. Other record evidence supports United’s view that Phillips’s

termination had nothing to do with her race, but at this stage the court must construe the record

and draw all reasonable inferences in Phillips’s favor. See Johnson v. Advoc. Health & Hosps.

Corp., 892 F.3d 887, 893 (7th Cir. 2018). As a result, summary judgment as to the race

discrimination claim is denied.



September 15, 2021                                   ___________________________________
                                                           United States District Judge




                                                 6
